Motion [No. 2119] by George K. Wyman, Commissioner of Social Welfare of the State of New York, to stay enforcement of judgment (or order), pending his appeal therefrom, or in the alternative, to enlarge his time to comply with the directions contained therein, granted to the extent of enlarging his time; the time of said Commissioner to comply with the directions is enlarged until 30 days after entry of the order hereon. In all other respects, the motion is denied on the ground that the determination is not appealable as of right (see decision herewith on Motion No. 2119-A). Cross motion [No. 2119-A] by petitioner to dismiss the appeal taken by George K. Wyman, Commissioner of Social Welfare of the State of New York, granted; appeal dismissed, without costs. In our opinion the determination here sought to be reviewed is not the judgment contemplated by statute (CPLR 411, 7806), but an order from which an appeal does not lie as of right (CPLR 5701, subd. [b]). Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.